DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US20190285943A1).
Regarding claim 21:
21. A display, comprising: 
a plurality of pixels (16); and 
a backlight (42) configured to produce backlight illumination for the plurality of pixels, wherein the backlight comprises: 
a printed circuit board (50); 
a plurality of light-emitting diodes (38) mounted on the printed circuit board; 
a slab of encapsulant (52) that conforms to the plurality of light- emitting diodes, wherein the slab of encapsulant has a planar upper surface (fig 29); 
a light spreading layer (28-1, 28-2) that is attached to the planar upper surface; and 
a color conversion layer formed over the light spreading layer (34).

Liu does not appear to teach wherein the light spreading layer comprises a plurality of alternating layers having different 51P54013US2 refractive indices, wherein the light spreading layer has a surface adjacent to the slab of encapsulant, wherein the surface has a surface normal, and wherein a transmission of the light spreading layer increases with increasing deviation of an angle of incidence from the surface normal.
However, stacks of layers having different refractive indices were well-known in the art as light spreading layers. See reference cited in ‘Response to Arguments’.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to spread light.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Liu (US20190285943A1) is the closest prior art of record.
Regarding claim 1:
1. A display, comprising: 
a plurality of pixels (16); and 
a backlight (42) configured to produce backlight illumination for the plurality of pixels, wherein the backlight comprises: 
a printed circuit board (50); a plurality of light-emitting diodes (36) mounted on the printed circuit board; and 
a plurality of optical films (26) formed over the printed circuit board that receive light from the plurality of light-emitting diodes, wherein the plurality of optical films comprises: 
a first light spreading layer (28-1) that includes a first plurality of pyramidal protrusions (130); 
a second light spreading layer (28-2) that includes a second plurality of pyramidal protrusions (par 131 – protrusions are rotated 90 deg); 
a color conversion layer (34) that is formed over the first, second, and third light spreading layers; 
a first brightness enhancement film (46-1) comprising a first plurality of elongated protrusions (160); and 
a second brightness enhancement film (46-2, par 176) comprising a second plurality of elongated protrusions, wherein the color conversion layer is interposed between the third light spreading layer and the first brightness enhancement film (fig 29 shows the color conversion layer between the spreading layers and the brightness enhancement films).  
Liu fails to teach or suggest a “a third light spreading layer that includes a third plurality of pyramidal protrusions”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-19 are allowed for the same reason.
Regarding claim 20:
20. A display, comprising: 
a plurality of pixels (16); and 
a backlight (42) configured to produce backlight illumination for the plurality of pixels, wherein the backlight comprises: a two-dimensional array of light-emitting diode cells (36) each of which includes at least one light-emitting diode (38) that is configured to emit light; 
a color conversion layer (34) formed over the two-dimensional array of light-emitting diode cells; 
at least one light spreading layer (28-1, 28-2) that is interposed between the two-dimensional array of light-emitting diode cells and the color conversion layer; 
a brightness enhancement film (46) formed over the color conversion layer, wherein the brightness enhancement film includes a base film having first and second opposing surfaces and elongated protrusions that extend from the first surface (160); and 
yellow ink that is patterned on the second surface of the base film in a ring shape around a periphery of the brightness enhancement film (par 142). 
However, the prior art of record fails to anticipate or make obvious “the brightness enhancement film includes a base film having first and second opposing surfaces, an edge surface between the first and second opposing surfaces, and elongated protrusions that extend from the first surface and wherein the second surface is interposed between the first surface and the color conversion layer; and yellow ink that is patterned on the second surface of the base film”.



Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments relating to claim 21, Examiner notes that stacks of material having different refractive indices are well known in the art and have been used for many years (often called Bragg reflectors or Bragg mirrors). Examiner further notes that “a transmission of the light spreading layer increases with increasing deviation of an angle of incidence from the surface normal” is merely property of the stack of material having different refractive indices.
In order to support argument that such stacks are well-known in the art, Examiner cites An et al. (US 20210072597 A1). An teaches a direct lit backlight including a spreading layer FL. The spreading layer is a stack of materials L10 and L20 having difference refractive indices (par 124-131). As shown in figure 8C, the transmittance of the layer FL for the light having the specific wavelength varies depending on the incident angle (par 131). In figure 8C, light incident at 0 degrees (normal to the surface) is transmitted less than 10%. Light incident at 60 degrees is transmitted at about 70%. 

    PNG
    media_image1.png
    363
    403
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875